DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert et al. (CA2937461A1)
Regarding claims 1, 3, 7, 12, 13 and 15, Robert et al. discloses a sealant solution (claim 1), which reads on a solvent cement formulation. Robert et al. teaches that the formulation comprising a  PVC resin (claim 9). Robert et al. further teaches the solvent comprises at least one of tetrahydrofuran, … …, a ketone-based solvent and dimethylformamide (claim 12), wherein the ketone-based solvent comprises at least one of  MEK, acetone, cyclohexanone and cyclopentanone (claim 13), which implies that selection of cyclopentanone along with at least one of MEK, acetone, and cyclohexanone is anticipated and will meet requirements of the instant claims.  Therefore,  Robert et al. teaches that the formulation comprising cyclopentanone and one or more additional organic solvents. 
Regarding claims 16 and 18, Robert et al. furthermore teaches resin is present in an amount of between 15 wt% and 35 wt% ([077]), which falls within the claimed ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (CA2937461A1)
The disclosure of Robert et al. is fully set forth in paragraph 3 and is incorporated herein by reference, wherein Robert et al. teaches a formulation comprising cyclopentanone and one or more additional organic solvents, (and cyclohexanone), and a PVC resin.
Robert et al. do not teach the wt% of the resin is about 10% to about 20%.
However, Robert et al. teaches the PVC resin is between 5% to 50% ([077]), which is overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6, 8, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (CA2937461A1)
The disclosure of Robert et al. is fully set forth in paragraph 3 and is incorporated herein by reference, wherein Robert et al. teaches the limitations of the instant claim 1 and claim 16.
The difference between Robert et al. and the instant claims 6, 8, 10, 11, and 19 is that Robert et al. are silence on the claimed wt% of the cyclopentanone and/or the additional solvent. 
However, as discussed above Robert et al. teaches cyclopentanone, cyclohexanone, methyl ethyl ketone, and acetone are ketone-based solvent. It would be obvious to an ordinary skilled person in the art to optimize the wt% of each solvent in order to reach a desirable polarity of the solvents since each solvent has different polarity and the stabilization of the formulation will depend on the solubility of polymer in the solvent mixture, which, in other words, will depend on the final polarity of the solvent mixture. Therefore, it would be obvious to an ordinary skilled person in the art to arrive at the claimed  wt% of the solvents.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (CA2937461A1) in view of  Owston et al. (US 3,873,640).
The disclosure of Robert et al. is fully set forth in paragraph 3 and is incorporated herein by reference.
The difference between Robert et al. and Claim 4 is that Robert et al. do not teach that the formulation comprising a stabilizer.
However, Oweton et al. disclose teaches a PVC and acrylic resin comprising a stabilizer (Ab. and Col 6, lines 59-67). It is noted that the incorporation of stabilizer will stabilize the polymer from degradation. Therefore, it would be obvious to an ordinary skilled person in the art to include a stabilizer in the formulation before the effective filling date.

Claims 1-3, 6-7,  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 101766593B1).
Regarding Claims 1, HYUN et al. teaches a formulation comprising cyclopentatnone (claim 2) and further teaches the formulation includes an acetate-based solvent, which reads on the additional organic solvent (claim 1 and Claim 3). Hyun et al. also disclose the formulation comprising acrylic monomer and initiator (claim 1).
HYUN et al. does not teach the formulation comprising at least one resin of PVC … … or an acrylic resin.
It is noted that HYUN et al. teaches the formulation comprising acrylic monomers and initiator (claim 1, [0022] and [0053]), thereby polymerization of the acrylic monomer in the presence of initiator resulting in acrylic resin.  Therefore, it is obvious to have the acrylic resin existing in the formulation of Hyun et al. 
Regarding Claim 2, HYUN et al . disclose that the formulation does not include tetrahydrofuran (THF) (Examples 1 and 2).
Regarding claims 3, 7, and 12, the disclosure of HYUN et al. is fully set forth in paragraph 7 and is incorporated herein by reference. HYUN et al. teaches the formulation comprising cyclopentanone and one or more additional organic solvents.
HYUN et al. does not teach wherein the one or more additional organic solvents include MEK, acetone,  … …, or any combination thereof as the instant claim 3, or further comprising cyclohexanone as the instant claim 7, or further comprising MEK and acetone as the instant claim 12. 
However, HYUN et al. teaches the ketone solvent is selected from the group consisting of acetone, methyl ethyl ketone … … cyclopentanone, methylcyclohexanone and cyclohexanone (Claim 2). Therefore, , HYUN et al. teaches each of Cyclopentanone, acetone, methyl ethyl ketone and cyclohexanone are suitable to be used as a ketone solvent. Thus, it would be obvious to an ordinary skilled person in the art to combine cyclopentanone with one or more additional solvents selecting from acetone, methyl ethyl ketone and cyclohexanone for it is well settled that it is prima facie obvious to combine ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 
Regarding Claim 6, HYUN et al. teaches cyclopentanone is one example of ketone-based solvent ([0024]) ,and the content of the ketone-based solvent ( is 6 to 12 parts by weight based on 100 parts of the formulation ([0025]), which is within the range of about 5 to about 75%. 





Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 101766593B1).
Regarding Claims 8, 10, and 11, the disclosure of Hyun et al. is fully set forth in paragraph 7 and  is incorporated herein by reference. HYUN et al. teaches a formulation comprising of cyclopentanone and cyclohexanone  as the instant claim 7; a formulation further comprising MEK as the instant clam 10, and a formulation further comprising acetone as the instant claim 11. 
HYUN et al. does not teach the wt% of the components.
However, in order to reach a desirable polarity of the solvents, it would be obvious to an ordinary skilled person in the art to optimize the wt% by routine experimentation before the effective filling date
since each solvent has different polarity and the stabilization of the formulation will depend on the solubility of polymer in the solvent mixture, which, in other words, will depend on the final polarity of the solvent mixture. Therefore, it would be obvious to an ordinary skilled person in the art to arrive at the claimed  wt% of the solvents.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of  Owston et al. (US 3,873,640).
The disclosure of Hyun et al. is fully set forth in paragraph 7 and  is incorporated herein by reference.
The difference between Hyun et al. and Claim 4 is that Hyun et al. do not teach that the formulation comprising a stabilizer.
However, Oweton et al. disclose teaches a PVC and acrylic resin comprising a stabilizer (Ab. and Col 6, lines 59-67). It is noted that the incorporation of stabilizer will stabilize the polymer from degradation. Therefore, it would be obvious to an ordinary skilled person in the art to include a stabilizer in the formulation before the effective filling date.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN et al. (KR 101766593B1).
Regarding Claim 13, HYUN et al. teaches a formulation comprising cyclohexanone and acrylic monomers and initiator (Examples 1 & 2). Furthermore, HYUN et al. teaches cyclopentatnone and cyclohexanone are ketone-based solvent (claim 2). 
HYUN et al. does not teach the formulation comprising at least one resin of PVC … … or an acrylic resin.
It is noted that HYUN et al. teaches the formulation comprising acrylic monomers and initiator (claim 1, [0022] and [0053]), thereby polymerization of the acrylic monomer in the presence of initiator resulting in acrylic resin.  Therefore, it is obvious to have the acrylic resin existing in the formulation of Hyun et al.
Regarding Claim 14, HYUN et al .further teaches the formulation includes an acetate-based solvent, and the solvent does not include tetrahydrofuran (example 1 and example 2).
Regarding to Claim 15, Hyun et al. disclose  MEK, acetone, … …MIBK, methyl acetate, … … or any combination to be used. 
                                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally
be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi
can be reached on 571-27-1098. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.

/HUIHONG QIAO/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763